 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VEER B. SINGH,                                     No. 2:18-cv-2929 JAM DB PS
12                        Plaintiff,
13            v.                                         ORDER
14    USCIS,
15                        Defendant.
16

17          Plaintiff Veer Singh is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On June 17,

19   2019, the undersigned took under submission defendant’s motion to dismiss. (ECF No. 16.) On

20   June 17, 2019, plaintiff filed a document stating that plaintiff was “retaining a Lawyer” and

21   requesting “a further Hearing.” (ECF No. 18 at 1.) That same day, the parties filed a stipulation

22   acknowledging that plaintiff “wishes to retain counsel,” asking that all filing dates be vacated,

23   and stipulating that on or before August 30, 2019, plaintiff will either file a status report or an

24   amended complaint. (ECF No. 17.)

25          As this time, no hearing is necessary in this action and there are no pending filing dates.

26   In light of plaintiff’s intention to obtain counsel, the undersigned will grant plaintiff twenty-eight

27   days to do so. The undersigned, however, will not enter the parties’ stipulation as currently

28   drafted. The stipulation fails to address the impact of plaintiff’s filing of an amended complaint
                                                         1
 1   on defendant’s pending motion to dismiss. Nor does the stipulation explicitly state that defendant

 2   is consenting to plaintiff’s filing of an amended complaint, or when defendant would file a

 3   responsive pleading to the amended complaint.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. Plaintiff is granted twenty-eight days for counsel to appear in this action; and

 6          2. The parties’ June 18, 2019 stipulation (ECF No. 17) is denied without prejudice to

 7   renewal.

 8   DATED: June 19, 2019                         /s/ DEBORAH BARNES
                                                  UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
